Exhibit 10.1

EXECUTION COPY

 

LOGO [g821813g1121141444266.jpg]

51 West 52nd Street

New York, NY 10019

Richard M. Jones

c/o CBS Corporation

51 W. 52nd Street

New York, NY 10019

 

Dear Rich:    as of November 19, 2019

CBS Corporation (“CBS” or “the Company”), having an address at 51 West 52nd
Street, New York, New York 10019, agrees to continue to employ you and you agree
to accept such continued employment upon the following terms and conditions
(this “Agreement”):

1.    Term; Effectiveness of this Agreement. The term of your employment under
this Agreement shall commence on the consummation of the transactions
contemplated by the Agreement and Plan of Merger, dated as of August 13, 2019 by
and between CBS and Viacom Inc. (the “Merger Agreement”), and, unless earlier
terminated under this Agreement, shall expire on the date that is twenty-four
(24) months from the consummation (the “Closing”) of the transactions
contemplated by the Merger Agreement (the “Expiration Date”). The period from
the date of the Closing (the “Effective Date”) through the Expiration Date is
referred to herein as the “Term” notwithstanding any earlier termination of your
employment for any reason. The provisions of this Agreement shall become
effective on the Effective Date except for those provisions of this Agreement
that explicitly state they become effective upon execution of this Agreement by
you and the Company, which provisions will be in full force and effect as of the
date hereof.

2.    Duties. You will serve as the Executive Vice President, General Tax
Counsel and Chief Veteran Officer of the Company, and you will report directly
to the Chief Financial Officer of the Company (the “CFO”) or to such other
executive at the same or equivalent level as may be designated by the President
and Chief Executive Officer of the Company (the “CEO”). You agree to perform all
duties reasonable and consistent with that office as the CFO may assign to you
from time to time. In your capacity as Executive Vice President, General Tax
Counsel and Chief Veteran Officer, you shall have authority and responsibility
for: (i) the oversight and management of the Company’s tax department, and
(ii) oversight and management of the Company’s veterans’ network. Your principal
place of employment will be the Company’s executive offices in the New York
metropolitan area; provided, however, that you may be required to render
services in the Los Angeles metropolitan area and elsewhere upon request for
business reasons. Except as set forth in the next sentence, you agree to devote
your entire business time, attention and energies to the business of the
Company. Notwithstanding anything to the contrary contained herein, you will be
permitted to engage in charitable, civic, or other non-business activities and
to serve as a member of the board of directors of not-for-profit organizations
and one for-profit organization (in the case of the for-profit organization,
which is mutually agreeable to you and the Company, subject to the Company’s
applicable conflict of



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 2

 

interest policies) so long as such activities do not materially interfere with
the performance of your duties and responsibilities hereunder.

3.    Base Compensation.

(a)    Salary. For all the services rendered by you in any capacity under this
Agreement, the Company agrees to pay you an annual base salary (“Salary”) at the
rate of Seven Hundred Fifty Thousand Dollars ($750,000), less applicable
deductions and withholding taxes, in accordance with the Company’s payroll
practices as they may exist from time to time. During the Term of this
Agreement, your Salary will be reviewed annually and may be increased, but not
decreased. Any such increase shall be made at a time, and in an amount, that the
Company shall determine in its discretion.

(b)    Bonus Compensation. You also shall receive annual bonus compensation
(“Bonus”) during your employment with the Company under this Agreement,
determined and payable as follows:

(i)    Your Bonus for each calendar year during your employment with the Company
under this Agreement will be determined in accordance with the guidelines of the
Company’s short-term incentive program or any successor thereto (the “STIP”), as
such guidelines may be amended from time to time without notice in the
discretion of the Company.

(ii)    Beginning with the 2020 calendar year, your target bonus (“Target
Bonus”) for each calendar year during your employment with the Company under
this Agreement shall be 100% of your Salary in effect on November 1st of such
calendar year or the last day of your employment, if earlier. For purposes of
clarity and avoidance of doubt, your Target Bonus for the 2019 calendar year
will be equal to 100% of your base salary in effect on November 1, 2019 (i.e.,
$675,000).

(iii)    Your Bonus for any calendar year shall be payable, less applicable
deductions and withholding taxes, between January 1st and March 15th of the
following calendar year, except as otherwise provided in the CBS Retention Plan
Letter (as defined in paragraph 15 below).

(iv)    Except as otherwise set forth herein, you must be employed on the last
day of a calendar year to receive a Bonus for such calendar year. However, if,
prior to the last day of a calendar year, your employment with the Company
terminates, the Company may, in its discretion, choose to pay you a prorated
Bonus, in which case such prorated Bonus will be determined in accordance with
the guidelines of the STIP and payable in accordance with paragraph 3(b)(iii).

(c)    Long-Term Incentive Compensation. Beginning with the Company’s annual
grant for fiscal year 2021 and thereafter during your employment with the
Company or any of its affiliates, you shall be eligible to receive annual grants
of long-term incentive compensation under the CBS Corporation 2009 Long-Term
Incentive Plan (or any successor



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 3

 

plan thereto) (the “LTIP”), as may be amended from time to time without notice
in the discretion of the Company, with a target long-term incentive value equal
to Seven Hundred Fifty Thousand Dollars ($750,000) (it being understood and
agreed that you have already received your annual LTIP grant for fiscal years
2019 and 2020, in each case with a target long-term incentive value of
$750,000). The precise amount, form (including equity and equity-based awards,
which for purposes of this Agreement are collectively referred to as “equity
awards”) and timing of any such long-term incentive award, if any, shall be
determined in the discretion of the Compensation Committee of the Company’s
Board of Directors (the “Committee”).

4.    Benefits. You shall be eligible to participate in all of the Company’s
vacation, medical, dental, life insurance, long-term disability insurance,
retirement, long-term incentive and other benefit plans and programs applicable
generally to other senior executives of the Company and its subsidiaries as the
Company may have or establish from time to time and in which you would be
eligible to participate under the terms of the plans, as may be amended from
time to time. This provision shall not be construed to either require the
Company to establish any welfare, compensation or long-term incentive plans, or
to prevent the modification or termination of any plan once established, and no
action or inaction with respect to any plan shall affect this Agreement.

5.    Business Expenses, Etc. During your employment under this Agreement, the
Company shall reimburse you for such reasonable travel and other expenses
incurred in the performance of your duties as are customarily reimbursed to the
Company executives at comparable levels. Such travel and other expenses shall be
reimbursed by the Company as soon as practicable in accordance with the
Company’s established guidelines, as may be amended from time to time, but in no
event later than December 31st of the calendar year following the calendar year
in which you incur the related expenses.

6.    Non-Competition, Confidential Information, Etc.

(a)    Non-Competition. You agree that your employment with the Company is on an
exclusive basis and that, while you are employed by the Company or any of its
subsidiaries, other than as permitted by paragraph 2, you will not engage in any
other business activity which is in conflict with your duties and obligations
(including your commitment of time) under this Agreement. You further agree
that, during your employment with the Company, you shall not directly or
indirectly engage in or participate in (or sign any agreement to engage in or
participate in), whether as an owner, partner, stockholder, officer, employee,
director, agent of or consultant for, any business which at such time is
competitive with any business of the Company, or any of its subsidiaries,
without the written consent of the Company; provided, however, that this
provision shall not prevent you from investing as less than a one (1%) percent
stockholder in the securities of any company listed on a national securities
exchange or quoted on an automated quotation system. The provisions of this
paragraph 6(a) shall continue to be in force for twelve (12) months following
the termination of your employment with the Company if, and only if, you are
terminated for Cause pursuant to paragraph 7(a) or you resign your employment
without Good Reason pursuant to paragraph 7(c) hereof, and, following the
termination or cessation of your employment with the Company for any other
reason, you shall



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 4

 

not be subject to any non-competition or similar restrictive covenant otherwise
applicable to you, including the covenant set forth in this paragraph 6(a).

(b)    Confidential Information. You agree that, during the period of your
employment with the Company and at any time thereafter, (i) you shall not use
for any purpose other than the duly authorized business of the Company, or
disclose to any third party, any information relating to the Company, or any of
the Company’s affiliated companies which is non-public, confidential or
proprietary to the Company or any of the Company’s affiliated companies
(“Confidential Information”), including any trade secret or any written
(including in any electronic form) or oral communication incorporating
Confidential Information in any way (except as may be required by law or in the
performance of your duties under this Agreement consistent with the Company’s
policies or to enforce your rights under this Agreement or in connection with
any arbitration or litigation relating to your employment with the Company or
any of its affiliates, provided that, in connection with your use of
Confidential Information in any arbitration or litigation proceeding, you use
reasonable best efforts to avoid any unnecessary disclosure by you of the
Confidential Information outside of such proceeding); and (ii) you will comply
with any and all confidentiality obligations of the Company to a third party,
whether arising under a written agreement or otherwise. Information shall not be
deemed Confidential Information which (x) is or becomes generally available to
the public other than as a result of a prohibited disclosure by you or at your
direction or by any other person who directly or indirectly receives such
information from you, (y) is or becomes available to you on a non-confidential
basis from a source which is entitled to disclose it to you, or (z) constitutes
Residuals. For purposes of this paragraph 6(b), the term “third party” shall be
defined to mean any person other than the Company, and its affiliated companies
or any of their respective directors and senior officers. For purposes of this
paragraph 6(b), the term “Residuals” shall mean Confidential Information to
which you had authorized access that is retained in nontangible form (for
example, without limitation, not digital, written or other documentary form,
including without limitation tape, disk or other media) in your unaided memory,
provided that the source of such Confidential Information has become remote (for
example, without limitation, as a result of the passage of time or your
subsequent exposure to information of a similar nature from another source
without any breach of any confidentiality obligation) such that you in good
faith can no longer specifically identify the source of such Confidential
Information and that you in good faith believe is not Confidential Information.

Notwithstanding the foregoing, your obligation to protect confidential and
proprietary information shall not prohibit you from disclosing matters that are
protected under any applicable whistleblower laws, including reporting possible
violations of laws or regulations, or responding to inquiries from, or
testifying before, any governmental agency or self-regulating authority, all
without notice to or consent from the Company. Additionally, you hereby are
notified that the immunity provisions in Section 1833 of title 18 of the United
States Code provide that an individual cannot be held criminally or civilly
liable under any federal or state trade secret law for any disclosure of a trade
secret that is made (i) in confidence to federal, state or local government
officials, either directly or indirectly, or to an attorney, and is solely for
the purpose of reporting or investigating a suspected violation of the law,
(ii) under seal in a complaint or other document filed in a lawsuit or other
proceeding, or (iii) to your attorney in



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 5

 

connection with a lawsuit for retaliation for reporting a suspected violation of
law (and the trade secret may be used in the court proceedings for such lawsuit)
as long as any document containing the trade secret is filed under seal and the
trade secret is not disclosed except pursuant to court order.

(c)    No Solicitation, Etc. You agree that, while employed by the Company and
for twelve (12) months thereafter, you shall not directly or indirectly:

(i)     employ or solicit the employment of any person who, on the date of
termination of your employment, is an employee of the Company or any of the
Company’s controlled affiliated companies; and

(ii)    willfully and directly interfere with, disturb, or interrupt any of the
then-existing relationships (whether or not such relationships have been reduced
to formal contracts) of the Company or any of the Company’s controlled
affiliated companies with any customer, consultant or supplier resulting in
material harm to the Company.

(d)    Company Ownership. The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services during your employment with the Company and/or any of the
Company’s affiliated companies and any works in progress resulting from such
services, shall be works-made-for-hire and the Company shall be deemed the sole
owner throughout the universe of any and all rights of every nature in such
works, whether such rights are now known or hereafter defined or discovered,
with the right to use the works in perpetuity in any manner the Company
determines, in its discretion, without any further payment to you. If, for any
reason, any of such results and proceeds are not legally deemed a
work-made-for-hire and/or there are any rights in such results and proceeds
which do not accrue to the Company under the preceding sentence, then you hereby
irrevocably assign and agree to assign any and all of your right, title and
interest thereto, including, without limitation, any and all copyrights,
patents, trade secrets, trademarks and/or other rights of every nature in the
work, whether now known or hereafter defined or discovered, and the Company
shall have the right to use the work in perpetuity throughout the universe in
any manner the Company determines, in its discretion, without any further
payment to you. You shall, as may be requested by the Company from time to time
and at the Company’s expense, do any and all things which the Company may deem
useful or desirable to establish or document the Company’s rights in any such
results and proceeds, including, without limitation, the execution of
appropriate copyright, trademark and/or patent applications, assignments or
similar documents and, if you are unavailable or unwilling to execute such
documents, you hereby irrevocably designate the General Counsel of the Company
or her designee as your attorney-in-fact with the power to execute such
documents on your behalf. To the extent you have any rights in the results and
proceeds of your services under this Agreement that cannot be assigned as
described above, you unconditionally and irrevocably waive the enforcement of
such rights. This paragraph 6(d) is subject to, and does not limit, restrict, or
constitute a waiver by the Company of any ownership rights to which the Company
may be entitled by operation of law by virtue of being your employer.



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 6

 

(e)    Litigation.

(i)    You agree that during the period of your employment with the Company and
for twelve (12) months thereafter or, if later, during the pendency of any
litigation or other proceeding, (x) you shall not communicate with anyone (other
than your own attorneys and tax advisors), except to the extent necessary in the
performance of your duties under this Agreement, with respect to the facts or
subject matter of any pending or potential litigation, or regulatory or
administrative proceeding involving the Company, or any of the Company’s
controlled affiliated companies, other than any litigation or other proceeding
in which you are a party-in-opposition, without giving prior notice to the
Company or its counsel (to the extent lawful); and (y) in the event that any
other party attempts to obtain information or documents from you with respect to
such matters, either through formal legal process such as a subpoena or by
informal means such as interviews, you shall promptly notify the Company’s
General Counsel before providing any information or documents (to the extent
lawful).

(ii)    You agree to cooperate with the Company and its attorneys, both during
and after the termination of your employment, in connection with any litigation
or other proceeding arising out of or relating to matters in which you were
involved or had knowledge of prior to the termination of your employment. Your
cooperation shall include, without limitation, providing assistance to the
Company’s counsel, experts or consultants, providing truthful testimony in
pretrial and trial or hearing proceedings and any travel related to your
attendance at such proceedings. In the event that your cooperation is requested
after the termination of your employment, the Company will (x) seek to minimize
interruptions to your schedule to the extent consistent with its interests in
the matter; and (y) reimburse you for all reasonable and appropriate
out-of-pocket expenses actually incurred by you in connection with such
cooperation upon reasonable substantiation of such expenses. Any such
reimbursement shall be made within 60 calendar days following the date on which
the Company receives appropriate documentation with respect to such expenses,
but in no event shall payment be made later than December 31 of the calendar
year following the calendar year in which you incur the related expenses.

(iii)    You agree that during the period of your employment with the Company
and at any time thereafter, to the fullest extent permitted by law, you will
not, other than to enforce your rights under this Agreement pursuant to and in
accordance with paragraph 17 of this Agreement, testify voluntarily in any
lawsuit or other proceeding which directly or indirectly involves the Company,
or any of the Company’s controlled affiliated companies, or which may create the
impression that such testimony is endorsed or approved by the Company, or any of
the Company’s controlled affiliated companies, without advance notice (including
the general nature of the testimony) to and, if such testimony is without
subpoena or other compulsory legal process, the approval of the General Counsel
of the Company.

(f)    No Right to Give Interviews or Write Books, Articles, Etc. During the
Term, except as authorized by the Company or in carrying out your duties and
responsibilities



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 7

 

under this Agreement (which include, without limitation, approved participation
in industry conferences, media events and similar events), you shall not
(i) give any interviews or speeches, or (ii) prepare or knowingly assist in any
meaningful respect any person or entity in the preparation of any books,
articles, television or motion picture productions or other creations, in either
case, concerning the Company, or any of the Company’s controlled affiliated
companies or any of their respective officers, directors, agents, employees,
suppliers or customers.

(g)    Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with the Company shall remain the exclusive property of the
Company.

(h)    Non-Disparagement. You and the Company agree that each party, during the
period of your employment with the Company and at any time thereafter, shall
not, in any communications with the press or other media or any customer,
client, supplier or member of the investment community, criticize, ridicule or
make any statement which disparages or is derogatory of the other party;
provided, that the Company’s obligations shall be limited to communications by
the directors (and their affiliates) and senior corporate executives having the
rank of Senior Vice President or above of the Company or any of its affiliates
(“Specified Executives”), and it is agreed and understood that any such
communication by any Specified Executive (or by any executive at the behest of a
Specified Executive) shall be deemed to be a breach of this paragraph 6(h) by
the Company. Notwithstanding the foregoing, neither you nor the Company shall be
prohibited from making truthful statements in connection with any arbitration
proceeding described in paragraph 17 hereof concerning a dispute relating to
this Agreement.

(i)    Injunctive Relief. The Company has entered into this Agreement in order
to obtain the benefit of your unique skills, talent, and experience. You
acknowledge and agree that any violation of paragraphs 6(a) through (h) of this
Agreement by you will result in irreparable damage to the Company and,
accordingly, the Company may obtain injunctive and other equitable relief for
any breach or threatened breach of such paragraphs, in addition to any other
remedies available to the Company. The Company acknowledges and agrees that any
violation of paragraph 6(h) by the Company or the Specified Executives will
result in irreparable damage to you and, accordingly, you may obtain injunctive
and other equitable relief for any breach or threatened breach of such
paragraph, in addition to any other remedies available to you.

(j)    Survival; Modification of Terms. Your obligations and the obligations of
the Company, its affiliated companies and the Specified Executives under
paragraphs 6(a) through (i) shall remain in full force and effect for the entire
period provided therein. You and the Company and its affiliated companies agree
that the restrictions and remedies contained in paragraphs 6(a) through (h) are
reasonable and that it is your intention and the intention of the Company that
such restrictions and remedies shall be enforceable against the applicable
persons to the fullest extent permissible by law. If a court of competent
jurisdiction shall find that any such restriction or remedy is unenforceable but
would be enforceable if some part were deleted or the period or area of
application reduced, then such restriction or remedy shall apply with the



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 8

 

modification necessary to make it enforceable. You acknowledge that the Company
conducts its business operations around the world and has invested considerable
time and effort to develop the international brand and goodwill associated with
the “CBS” name. To that end, you further acknowledge that the obligations set
forth in this paragraph 6 are by necessity international in scope and necessary
to protect the international operations and goodwill of the Company and its
controlled affiliated companies.

7.    Termination of Employment.

(a)    Termination for Cause.

(i)    The Company may, at its option, terminate your employment under this
Agreement for Cause at any time during the Term. For purposes of this Agreement,
“Cause” shall mean your: (A) engaging or participating in intentional acts of
material embezzlement or fraud against the Company and its subsidiaries;
(B) willful unauthorized disclosure of Confidential Information; (C) willful
failure to obey a material lawful directive that is appropriate to your position
and does not interfere or conflict with the powers and authority granted to you
hereunder; (D) willful and material violation of any formal written policy of
the Company that is generally applicable to all employees or all officers of the
Company and its subsidiaries including, but not limited to, policies concerning
insider trading or sexual harassment, and the Company’s Business Conduct
Statement; (E) willful and material breach of any of your material obligations
under this Agreement; (F) your willful misfeasance having a material adverse
effect on the Company and its subsidiaries; (G) conviction of a felony;
(H) willful failure to cooperate with a bona fide internal investigation or
investigation by regulatory or law enforcement authorities or the willful
destruction or knowing and intentional failure to preserve documents or other
material reasonably known by you to be relevant to such an investigation, or the
inducement of others so to fail to cooperate or to destroy or fail to produce
documents or other material; or (I) conduct which is reasonably likely to bring
you into public disrepute in a manner materially adverse to the Company.

For purposes of the foregoing definition, an act or omission shall be considered
“willful” if done, or omitted to be done, by you with knowledge and intent.

Prior to terminating your employment for Cause, CBS will give you written notice
of termination regarding any alleged act, failure or breach in reasonable detail
and, except in the case of clause (A), (B), (F) or (G) or any other conduct,
failure, breach or refusal which, by its nature, CBS determines cannot
reasonably be expected to be cured, the conduct required to cure. Except for
conduct described in clause (A), (B), (F) or (G) or any other conduct, failure,
breach or refusal which, by its nature, CBS determines cannot reasonably be
expected to be cured, you shall have ten (10) business days from the giving of
such notice within which to cure any conduct, failure, breach or refusal under
clause (C), (D), (E), (H) or (I) of this paragraph 7(a)(i); provided, however,
that if CBS reasonably expects irreparable injury from a delay of ten
(10) business days, CBS may give you notice of such shorter period within which
to cure as is reasonable under the circumstances.



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 9

 

(ii)    In the event that your employment terminates under paragraph 7(a)(i)
during the Term, the Company shall have no further obligations under this
Agreement (other than as set forth in paragraph 6 hereof), including, without
limitation, any obligation to pay Salary or Bonus or provide benefits, except
for the Accrued Obligations (as defined below) or as required by applicable law.

(b)    Termination without Cause.

(i)    CBS may terminate your employment under this Agreement without Cause at
any time during the Term by providing written notice of termination to you.

(ii)    In the event that your employment terminates under paragraph 7(b)(i)
during the Term hereof you shall have a “Qualifying Termination” (as such term
is defined in the CBS Retention Plan Letter) and you shall thereafter receive,
less applicable withholding taxes, (u) any unpaid Salary through and including
the date of termination, any unpaid Bonus earned for the calendar year prior to
the calendar year in which you are terminated, and any business expense
reimbursements incurred but not yet approved and/or paid, payable within thirty
(30) days following your termination date, (v) any accrued vested benefits under
any employee benefit or pension plan of CBS or its affiliates (including any
equity plan or award agreement thereunder) subject to the terms and conditions
of such plan or pursuant to applicable law, (w) any rights in connection with
your interests as a stockholder, (x) any rights to indemnification pursuant to
paragraph 19, (y) such other amounts as are required to be paid or provided by
law (the “Accrued Obligations”), and (z) subject to your compliance with
paragraph 7(j) hereunder, the payments and benefits set forth in the CBS
Retention Plan Letter;

(c)    Resignation without Good Reason. You may voluntarily resign your
employment under this Agreement without Good Reason at any time during the Term
by providing written notice of resignation to CBS. In the event that your
employment terminates under this paragraph 7(c) during the Term, the Company
shall have no further obligations under this Agreement (other than as set forth
in paragraph 6 hereof), including, without limitation, any obligation to pay
Salary or Bonus or provide benefits, except for the Accrued Obligations or as
required by applicable law.

(d)    Resignation with Good Reason.

(i)    You may resign your employment under this Agreement with Good Reason at
any time during the Term by written notice of termination to the Company given
no more than thirty (30) days after you learned of the occurrence of the event
constituting Good Reason. Such notice shall state an effective resignation date
that is not earlier than thirty (30) days and not later than sixty (60) days
after the date it is given to the Company, provided that the Company may set an
earlier effective date for your resignation at any time after receipt of your
notice. For purposes of this Agreement (and any other agreement that expressly
incorporates the definition of Good Reason hereunder), “Good Reason” shall mean
the occurrence of any of the following without



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 10

 

your consent (other than in connection with the termination or suspension of
your employment or duties for Cause or in connection with physical and mental
incapacity): (A) a reduction in (1) your position, titles, offices, reporting
relationships, authorities, duties or responsibilities from those set forth in
paragraph 2, including any such reduction effected through any arrangement
involving the sharing of your position, titles, offices, reporting
relationships, authorities, duties or responsibilities, any such reduction which
would remove positions, titles, offices, reporting relationships, authorities,
duties or responsibilities which are customarily given to the highest ranking
executive responsible for the tax affairs of a public company comparable to the
Company, or a requirement that you report to anyone other than the CFO or
another executive at the same or equivalent level as may be designated by the
CEO, or (2) your base Salary or target compensation as set forth in paragraph 3,
including your annual Target Bonus or long term incentive targets (for the
avoidance of doubt, a reduction shall include (although not be limited to) and
be deemed to have occurred with respect to clause (A)(1) above if either (x) you
cease to be the most senior executive responsible for the tax affairs of the
Company (provided that if the Company has an ultimate parent company that is a
public company, instead you are not the most senior executive responsible for
the tax affairs of the ultimate public parent company) or (y) neither the
Company nor its ultimate parent company (if any) is a public company); (B) the
assignment to you of duties or responsibilities that are inconsistent or
conflict with your position, titles, offices or reporting relationships as set
forth in paragraph 2 or that impair your ability to function as Executive Vice
President, General Tax Counsel and Chief Veteran Officer of the Company; (C) the
material breach by the Company of any of its obligations under this Agreement
(it being understood that a breach by the Company of its obligations under
paragraph 3 shall constitute a material breach of this Agreement); or (D) the
requirement that you relocate outside of the metropolitan area in which you
currently are employed (as described in paragraph 2 of this Agreement) to any
metropolitan area other than New York. The Company shall have thirty (30) days
from the receipt of your notice within which to cure and, in the event of such
cure, your notice shall be of no further force or effect. If no cure is
effected, your resignation will be effective as of the date specified in your
written notice to the Company or such earlier effective date set by the Company
following receipt of your notice.

(ii)    In the event that your employment terminates under paragraph 7(d)(i)
during the Term, you shall thereafter receive, less applicable withholding
taxes, (x) the Accrued Obligations, payable within thirty (30) days following
your termination date, and (y), subject to your compliance with paragraph 7(j)
hereunder, the payments and benefits as set forth the CBS Retention Plan Letter.

(e)    Death.

(i)    Your employment with the Company shall terminate automatically upon your
death.

(ii)    In the event of your death prior to the end of the Term while you are
actively employed, your beneficiary or estate shall receive (x) the Accrued



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 11

 

Obligations, payable, less applicable withholding taxes, within 30 days
following your date of death; and (y) bonus compensation for the calendar year
in which your death occurs, determined in accordance with the STIP (i.e., based
upon the Company’s achievement of its goals and the Company’s good faith
estimate of your achievement of your personal goals) and prorated for the
portion of the calendar year through and including your date of death, payable,
less applicable withholding taxes, between January 1st and March 15th of the
following calendar year. In addition, (A) all stock option and stock
appreciation right awards (or portions thereof) that have not vested and become
exercisable on the date of such termination shall accelerate and vest
immediately, and shall continue to be exercisable by your beneficiary or estate
until the greater of two years following your date of death or the period
provided in accordance with the terms of the grant, provided that in no event
shall the exercise period of such awards extend beyond their expiration date;
(B) all stock option and stock appreciation right awards (or portions thereof)
that have previously vested and become exercisable by the date of your death
shall remain exercisable by your beneficiary or estate until the greater of two
years following your date of death or the period provided in accordance with the
terms of the grant, provided that in no event shall the exercise period of such
awards extend beyond their expiration date; (C) all RSU awards and equity awards
other than stock options and stock appreciation rights (or portions thereof)
that remain subject only to time-based vesting conditions on the date of your
death shall immediately vest and be settled within ten (10) business days
thereafter; and (D) all RSU awards and equity awards other than stock options
and stock appreciation rights (or portions thereof) that remain subject to
performance-based vesting conditions on the date of your death shall vest if and
to the extent the Committee certifies that a level of the performance goal(s)
relating to such RSU or other equity award has been met following the end of the
applicable performance period, and shall be settled within ten (10) business
days thereafter.

(iii)    In the event of your death after the termination of your employment
(which termination occurred during the Term) under circumstances described in
paragraph 7(b)(i), 7(d)(i), 7(g)(ii) or 7(g)(iii), but prior to payment of any
amounts or benefits described in paragraphs 7(b)(ii), 7(d)(ii), 7(g)(ii) or
7(g)(iii), that you would have received had you continued to live, all such
amounts and benefits shall be paid, less applicable deductions and withholding
taxes, to your beneficiary (or, if no beneficiary has been designated, to your
estate) in accordance with the applicable payment schedule set forth in the CBS
Retention Plan Letter.

(f)    Disability.

(i)    If, while employed during the Term, you become “disabled” within the
meaning of such term under the Company’s Short-Term Disability (“STD”) program
(such condition is referred to as a “Disability” or being “Disabled”), you will
be considered to have experienced a termination of employment with the Company
and its subsidiaries as of the date you first become eligible to receive
benefits under the Company’s Long-Term Disability (“LTD”) program or, if you do
not become eligible to



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 12

 

receive benefits under the Company’s LTD program, you have not returned to work
by the six (6) month anniversary of your Disability onset date.

(ii)    Except as provided in this paragraph 7(f)(ii), if you become Disabled
while employed full-time during the Term, you will exclusively receive
compensation under the STD program in accordance with its terms and, thereafter,
under the LTD program in accordance with its terms, provided you are eligible to
receive LTD program benefits. Notwithstanding the foregoing, if you have not
returned to work by December 31st of a calendar year during the Term, you will
receive bonus compensation for the calendar year(s) during the Term in which you
receive compensation under the STD program, determined as follows:

(A)    for the portion of the calendar year from January 1st until the date on
which you first receive compensation under the STD program, bonus compensation
shall be determined in accordance with the STIP (i.e., based upon the Company’s
achievement of its goals and the Company’s good faith estimate of your
achievement of your personal goals) and prorated for such period; and

(B)    for any subsequent portion of that calendar year and any portion of the
following calendar year in which you receive compensation under the STD program,
bonus compensation shall be in an amount equal to your Target Bonus and prorated
for such period(s).

(iii)    Bonus compensation under paragraph 7(f)(ii) shall be paid, less
applicable deductions and withholding taxes, between January 1st and March 15th
of the calendar year following the calendar year to which such bonus
compensation relates. You will not receive bonus compensation for any portion of
the calendar year(s) during the Term while you receive benefits under the LTD
program. For the periods that you receive compensation and benefits under the
STD and LTD programs, such compensation and benefits and the bonus compensation
provided under paragraph 7(f)(ii) are in lieu of Salary and Bonus under
paragraphs 3(a) and (b).

(iv)    In addition, if your employment terminates due to your “Permanent
Disability” (as defined in the LTIP or, if applicable, a predecessor plan to the
LTIP or any plan pursuant to which you received any awards while employed by the
Company or its subsidiaries), (i) all stock option and stock appreciation right
awards (or portions thereof) that have not vested and become exercisable on your
termination date shall accelerate and vest immediately, and shall continue to be
exercisable until the greater of three years following the termination date or
the period provided in accordance with the terms of the grant, provided that in
no event shall the exercise period of such awards extend beyond their expiration
date; (ii) all stock option and stock appreciation right awards (or portions
thereof) that have previously vested and become exercisable by your termination
date shall remain exercisable until the greater of three years following the
termination date or the period provided in accordance with the terms of the
grant, provided that in no event shall the exercise period of such awards extend
beyond their expiration date; (iii) all RSU awards and equity awards other than
stock options and stock appreciation rights (or



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 13

 

portions thereof) that remain subject only to time-based vesting conditions on
your termination date shall immediately vest and be settled within ten
(10) business days thereafter; and (iv) all RSU awards and equity awards other
than stock options and stock appreciation rights (or portions thereof) that
remain subject to performance-based vesting conditions on your termination date
shall vest if and to the extent the Committee certifies that a level of the
performance goal(s) relating to such RSU or other equity award has been met
following the end of the applicable performance period, and shall be settled
within ten (10) business days thereafter. Notwithstanding the foregoing, if you
are a “specified employee” (within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Code Section 409A”), and determined pursuant
to procedures adopted by the Company) at the time of your termination due to
Permanent Disability and any portion of your RSUs or other equity awards that
would otherwise be settled during the six-month period following your
termination of employment constitutes “deferred compensation” within the meaning
of Code Section 409A, such portion shall instead be settled on the earlier of
(x) the first business day of the seventh calendar month following the calendar
month in which your termination of employment occurs or (y) your date of death.

(g)    Renewal Notice / Non-Renewal.

(i)    The Company shall notify you six (6) months prior to the expiration of
the Term in writing if it intends to continue your employment beyond the
expiration of the Term. If you are notified that the Company does intend to
continue your employment, then you agree that you shall negotiate exclusively
with the Company for the first 90 days following such notification (the
“Exclusive Negotiating Period”). Nothing contained herein shall obligate the
Company to provide an increase to your compensation hereunder upon such renewal.

(ii)    If you remain employed hereunder on the Expiration Date, but have not
entered into a new written contractual relationship with the Company (or any of
the Company’s subsidiaries), and the Company advises you on or before the the
last day of the Term that it does not wish to continue your employment on an “at
will” basis beyond the expiration of the Term, your employment shall
automatically terminate on the day next following the Expiration Date, and you
shall receive the same payments and benefits as though you had been terminated
pursuant to paragraph 7(b)(i) hereof on the last day of the Term and had a
“Qualifying Termination” under the CBS Retention Plan Letter.

(iii)    If you remain employed hereunder on the Expiration Date, but have not
entered into a new written contractual relationship with the Company (or any of
the Company’s subsidiaries), and you notify the Company on or before the last
day of the Term that you do not wish to continue your employment on an “at will”
basis beyond the expiration date of the Term, your employment shall
automatically terminate on the day next following the Expiration Date, and you
shall receive less applicable withholding taxes, the Accrued Obligations,
payable within thirty (30) days following your termination date. If on or prior
to the last day of the Exclusive Negotiating Period the



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 14

 

Company does not offer you a new contract on the “Same Terms and Conditions” (as
defined below), then in addition to the Accrued Obligations, you shall also
receive, subject to your compliance with paragraph 7(j) hereunder, the same
payments and benefits as though you had been terminated pursuant to paragraph
7(b)(i) hereof on the last day of the Term and had a “Qualifying Termination”
under the CBS Retention Plan Letter. If, however, on or prior to the last day of
the Exclusive Negotiating Period the Company does offer you a new contract on
the Same Terms and Conditions, you shall only be entitled to payment of the
Accrued Obligations and you shall not be entitled to receive severance payments
or benefits under any Company plan, policy, or program.

For purposes of this paragraph 7(g)(iii), the term “Same Terms and Conditions”
shall mean terms and conditions no less favorable to you than the terms and
conditions set forth in paragraphs 2, 3, 4, 7 and 19 of this Agreement, except
that solely for purposes of this definition, the severance and benefits payable
upon the events described in paragraphs 7(b), 7(d), 7(e), 7(f) and 7(g) will be
deemed to be the levels in effect under your Prior Employment Agreement
(determined without regard to the CBS Retention Plan Letter).

(iv)    If you remain in the employ of the Company beyond the end of the Term,
but have not entered into a new written contractual relationship with the
Company (or any of the Company’s subsidiaries), your continued employment shall
be “at will” and on such terms and conditions as the Company may at the time
establish, and either party, during such period, may terminate your employment
at any time, provided that if the Company terminates your employment during such
period without Cause (as that term is defined in paragraph 7(a)(i) of this
Agreement), then, you shall thereafter receive severance under the then current
the Company severance policy applicable to executives at your level, subject to
the terms of such severance policy (including your execution of a release in
favor of the Company pursuant to such policy to the extent required).

(h)    Resignation from Official Positions. If your employment with the Company
terminates for any reason, you shall automatically be deemed to have resigned at
that time from any and all officer or director positions that you may have held
with the Company, or any of the Company’s affiliated companies and all board
seats or other positions in other entities you held on behalf of the Company,
including any fiduciary positions (including as a trustee) you hold with respect
to any employee benefit plans or trusts established by the Company. You agree
that this Agreement shall serve as written notice of resignation in this
circumstance. If, however, for any reason this paragraph 7(h) is deemed
insufficient to effectuate such resignation, you agree to execute, upon the
request of the Company or any of its affiliated companies, any documents or
instruments which the Company may deem necessary or desirable to effectuate such
resignation or resignations, and you hereby authorize the Secretary and any
Assistant Secretary of the Company or any of the Company’s affiliated companies
to execute any such documents or instruments as your attorney-in-fact.

(i)    Termination of Benefits. Notwithstanding anything in this Agreement to
the contrary (except as otherwise provided in the CBS Retention Plan Letter or
paragraph 7(g)(iii)(C), as applicable, with respect to medical and dental
benefits), participation in all the



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 15

 

Company benefit plans and programs (including, without limitation, vacation
accrual, all retirement and related excess plans and LTD) will terminate upon
the termination of your employment except to the extent otherwise expressly
provided in such plans or programs, and subject to any vested rights you may
have under the terms of such plans or programs. The foregoing shall not apply to
the LTIP and, after the termination of your employment, your rights under the
LTIP shall be governed by the terms of the LTIP award agreements, certificates,
the applicable LTIP plan(s) and this Agreement.

(j)    Release; Compliance with Paragraph 6.

(i)    Notwithstanding any provision in this Agreement or the CBS Retention Plan
Letter to the contrary, prior to payment by the Company of any amount or
provision of any benefit pursuant to the CBS Retention Plan Letter or paragraph
7(g)(iii), as applicable, within sixty (60) days following your termination of
employment, (x) you shall have executed and delivered to the Company a general
release in the form attached hereto as Exhibit A and (y) such general release
shall have become effective and irrevocable in its entirety (unless such general
release has not become effective and irrevocable in its entirety due to the
other party thereto failing to execute such general release, in which case the
requirements of this paragraph shall be waived as to you) (such date, the
“Release Effective Date”); provided, however, that if, at the time any cash
severance payments are scheduled to be paid to you pursuant to the CBS Retention
Plan Letter or paragraph 7(g)(iii), as applicable, you have not executed a
general release that has become effective and irrevocable in its entirety
(unless such general release has not become effective and irrevocable in its
entirety due to the other party thereto failing to execute such general release,
in which case the requirements of this paragraph shall be waived as to you),
then any such cash severance payments shall be held and accumulated without
interest, and shall be paid to you on the first regular payroll date following
the Release Effective Date and the vesting of any stock options, RSUs and other
equity awards shall be suspended until the Release Effective Date. Your failure
or refusal to sign and deliver the release (unless such general release has not
become effective and irrevocable in its entirety due to the other party thereto
failing to execute such general release) or your revocation of an executed and
delivered release in accordance with applicable laws, whether intentionally or
unintentionally, will result in the forfeiture of the payments and benefits
under the CBS Retention Plan Letter or paragraph 7(g)(iii), as applicable.
Notwithstanding the foregoing, if the sixty (60) day period does not begin and
end in the same calendar year, then the Release Effective Date shall occur no
earlier than January of the calendar year following the calendar year in which
your termination occurs.

(ii)    Notwithstanding any provision in this Agreement to the contrary, the
payments and benefits described in paragraphs 7(b)(ii), 7(d)(ii), 7(g)(ii) and
7(g)(iii), as applicable, shall immediately cease, and the Company shall have no
further obligations to you with respect thereto, in the event that you
materially breach any provision of paragraph 6 hereof; provided, however, that
the Company shall provide you with written notice setting forth the nature of
any alleged breach in reasonable detail and, unless the



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 16

 

Company reasonably determines that such breach is incapable of being cured, the
conduct required to cure and an opportunity of at least ten (10) business days
from the giving of such notice within which to cure.

8.    No Acceptance of Payments. You represent that you have not accepted or
given nor will you accept or give, directly or indirectly, any money, services
or other valuable consideration from or to anyone other than the Company for the
inclusion of any matter as part of any film, television program or other
production produced, distributed and/or developed by the Company, or any of the
Company’s controlled affiliated companies.

9.    Equal Opportunity Employer; Employee Statement of Business Conduct. You
recognize that the Company is an equal opportunity employer. You agree that you
will comply with the Company policies regarding employment practices and with
applicable federal, state and local laws prohibiting discrimination on the basis
of race, color, sex, religion, national origin, citizenship, age, marital
status, sexual orientation, disability or veteran status. In addition, you agree
that you will comply with the Company’s Business Conduct Statement.

10.    Notices. All notices under this Agreement must be given in writing, by
personal delivery or by registered mail, at the parties’ respective addresses
shown in this Agreement (or any other address designated in writing by either
party), with a copy, in the case of the Company, to the attention of the General
Counsel. Copies of all notices to you shall be given to Hughes Hubbard & Reed
LLP, One Battery Park Plaza, New York, NY 10004, Attention: Kenneth A.
Lefkowitz. Any notice given by registered mail shall be deemed to have been
given three days following such mailing.

11.    Assignment. This is an Agreement for the performance of personal services
by you and may not be assigned by you or the Company except that the Company may
assign this Agreement to any majority-owned subsidiary of or any successor in
interest to the Company, provided that such assignee expressly assumes all of
the obligations of the Company hereunder and the Company shall continue to
remain liable for all of the assigned obligations hereunder.

12.    New York Law, Etc. You acknowledge that this Agreement has been executed,
in whole or in part, in the State of New York and that your employment duties
are primarily performed in New York. Accordingly, you agree that this Agreement
and all matters or issues arising out of or relating to your employment with the
Company shall be governed by the laws of the State of New York applicable to
contracts entered into and performed entirely therein without giving effect to
any choice or conflict of law provision or rule that would cause the application
of the laws of any jurisdiction other than the State of New York.

13.    No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on the Company or you to renew this Agreement
or any portion thereof. The parties intend to be bound only upon execution of a
written agreement and no negotiation, exchange of draft or partial performance
shall be deemed to imply an agreement. Neither the continuation of employment
nor any other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 17

 

14.    Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

15.    Entire Understanding; Supersedes Prior Agreements. This Agreement,
together with that certain letter agreement regarding the CBS Corporation Senior
Executive Retention Plan (the terms of which are incorporated by reference into
this Agreement) dated February 21, 2019, by and between the Company and you (the
“CBS Retention Plan Letter”) contain the entire understanding of the parties
hereto as of the date that the Agreement is signed by both parties relating to
the subject matter contained in this Agreement, and can be changed only by a
writing signed by both parties. Upon the effectiveness of the Term, this
Agreement supersedes and cancels all prior agreements (other than the CBS
Retention Plan Letter) relating to your employment by the Company or any of the
Company’s affiliated companies relating to the subject matter herein, including,
without limitation, your employment agreement with the Company dated as of
January 1, 2019 (the “Prior Employment Agreement”); provided, however, that no
provision in this Agreement shall be construed to adversely affect any of your
rights to compensation, expense reimbursement or benefits (including equity
compensation) payable in accordance with the terms of the Prior Employment
Agreement (and applicable equity award agreements) or any of your rights to
indemnification with respect to your service under the Prior Employment
Agreement, all of which are expressly agreed to survive the execution of this
Agreement. For the avoidance of doubt, the CBS Retention Plan Letter shall
survive the execution of this Agreement and remain enforceable in accordance
with its terms. If the transactions contemplated in the Merger Agreement are not
consummated (i.e., the Closing does not occur), this Agreement shall be void ab
initio, except for the provisions of this sentence of paragraph 15 and paragraph
20, which shall continue in full force and effect.

16.    Payment of Deferred Compensation – Code Section 409A.

(a)    To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with Code Section 409A.
This Agreement shall be construed in a manner to give effect to such intention.
In no event whatsoever (including, but not limited to as a result of this
paragraph 16 or otherwise) shall the Company or any of its affiliates be liable
for any tax, interest or penalties that may be imposed on you under Code
Section 409A. Neither the Company nor any of its affiliates have any obligation
to indemnify or otherwise hold you harmless from any or all such taxes, interest
or penalties, or liability for any damages related thereto. You acknowledge that
you have been advised to obtain independent legal, tax or other counsel in
connection with Code Section 409A.

(b)    Your right to any in-kind benefit or reimbursement benefits pursuant to
any provisions of this Agreement or pursuant to any plan or arrangement of the
Company covered by this Agreement shall not be subject to liquidation or
exchange for cash or another benefit.



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 18

 

17.    Arbitration. If any disagreement or dispute whatsoever shall arise
between the parties concerning, arising out of or relating to this Agreement
(including the documents referenced herein) or your employment with the Company,
the parties hereto agree that such disagreement or dispute shall be submitted to
binding arbitration before the American Arbitration Association (the “AAA”), and
that a neutral arbitrator will be selected in a manner consistent with its
Employment Arbitration Rules and Mediation Procedures (the “Rules”). Such
arbitration shall be confidential and private and conducted in accordance with
the Rules. Any such arbitration proceeding shall take place in New York City
before a single arbitrator (rather than a panel of arbitrators). The parties
agree that the arbitrator shall have no authority to award any punitive or
exemplary damages and waive, to the full extent permitted by law, any right to
recover such damages in such arbitration. Each party shall bear its respective
costs (including attorney’s fees, and there shall be no award of attorney’s
fees), provided that if you are the prevailing party (as determined by the
arbitrator in his or her discretion), you shall be entitled to recover all of
your costs (including attorney’s fees) reasonably incurred in connection with
such dispute. Following the arbitrator’s issuance of a final non-appealable
award setting forth that you are the prevailing party, the Company shall
reimburse you for such costs within thirty (30) days following its receipt of
reasonable written evidence substantiating such costs, provided that in no event
will payment be made to you later than the last day of the calendar year next
following the calendar year in which the award is issued. If there is a dispute
regarding the reasonableness of the costs you incur, the same arbitrator shall
determine, in his or her discretion, the costs that shall be reimbursed to you
by the Company. Judgment upon the final award(s) rendered by such arbitrator,
after giving effect to the AAA internal appeals process, may be entered in any
court having jurisdiction thereof. The Company, on its own behalf and on behalf
of each of its affiliates, including, without limitation, all of their
respective subsidiaries, officers, directors, and, to the fullest extent
permitted by applicable law, their respective stockholders, agrees not to bring
any suits, claims or other legal proceeding of any nature against you in any
venue other than binding arbitration before the AAA pursuant to the terms of
this paragraph. Notwithstanding anything herein to the contrary, you and/or the
Company, as applicable, shall be entitled to seek injunctive, provisional and
equitable relief in a court proceeding solely as a result of the Company’s or
the Specified Executives’ or your, as applicable, alleged violation of the terms
of paragraph 6 of this Agreement, and you and the Company, on its own behalf and
on behalf of the Specified Executives, hereby consent and agree to exclusive
personal jurisdiction in any state or federal court located in the City of New
York, Borough of Manhattan.

18.    Limitation on Payments.

(a)    In the event that the payments and benefits provided for in this
Agreement or other payments and benefits payable or provided to you
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this paragraph 18, would be subject to the excise tax
imposed by Section 4999 of the Code, then your payments and benefits under this
Agreement or other payments or benefits (the “280G Amounts”) will be either:

(i)    delivered in full; or

(ii)   delivered as to such lesser extent that would result in no portion of the
280G Amounts being subject to the excise tax under Section 4999 of the Code;



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 19

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by you on an after-tax basis of the greatest amount
of 280G Amounts, notwithstanding that all or some portion of the 280G Amounts
may be taxable under Section 4999 of the Code.

(b)    In the event that a reduction of 280G Amounts is made in accordance with
this paragraph 18, the reduction will occur, with respect to the 280G Amounts
considered parachute payments within the meaning of Section 280G of the Code, in
the following order:

(i)    reduction of cash payments in reverse chronological order (i.e., the cash
payment owed on the latest date following the occurrence of the event triggering
the excise tax will be the first cash payment to be reduced);

(ii)    cancellation of equity awards that were granted ‘contingent on a change
in ownership or control’ within the meaning of Code Section 280G, in the reverse
order of date of grant of the awards (i.e., the most recently granted equity
awards will be cancelled first);

(iii)    reduction of the accelerated vesting of equity awards in the reverse
order of date of grant of the awards (i.e., the vesting of the most recently
granted equity awards will be cancelled first); and

(iv)    reduction of employee benefits in reverse chronological order (i.e., the
benefit owed on the latest date following the occurrence of the event triggering
the excise tax will be the first benefit to be reduced).

In no event will you have any discretion with respect to the ordering of payment
reductions.

(c)    Unless you and the Company otherwise agree in writing, any determination
required under this paragraph 18 will be made in writing by a nationally
recognized accounting or valuation firm (the “Firm”) selected by the Company,
whose determination will be conclusive and binding upon you and the Company for
all purposes. For purposes of making the calculations required by this paragraph
18, the Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and you will furnish to the Firm such information and documents as the Firm may
reasonably request in order to make a determination under this paragraph 18. The
Company will bear all costs for payment of the Firm’s services in connection
with any calculations contemplated by this paragraph 18.

19.    Indemnification.

(a)    If you are made a party, are threatened to be made a party to, or
otherwise receive any other legal process in, any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of the fact that you are or were a director, officer or employee of the
Company or any of its subsidiaries or affiliates or are or were



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 20

 

serving at the request of the Company or any of its subsidiaries or affiliates
as a director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is your alleged action in an official capacity while serving as director,
officer, member, employee or agent, the Company shall indemnify you and hold you
harmless to the fullest extent permitted or authorized by the Company’s
certificate of incorporation and bylaws or, if greater, by the laws of the State
of Delaware, against all cost, expense, liability and loss (including without
limitation, attorney’s fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement and any cost and fees incurred in
enforcing your rights to indemnification or contribution) actually and
reasonably incurred or suffered by you in connection therewith, and such
indemnification shall continue even though you have ceased to be a director,
member, employee or agent of the Company or other entity and shall inure to the
benefit of your heirs, executors and administrators. The Company shall advance
to you all reasonable costs and expenses that you incur in connection with a
Proceeding within thirty (30) days after its receipt of a written request for
such advance. Such request shall include an undertaking by you to repay the
amount of such advance if it shall ultimately be determined that you are not
entitled to be indemnified against such costs and expenses.

(b)    Neither the failure of the Company (including its board of directors,
independent legal counsel or stockholders) to have made a determination that
indemnification of you is proper because you have met the applicable standard of
conduct, nor a determination by the Company (including its board of directors,
independent legal counsel or stockholders) that you have not met such applicable
standard of conduct, shall create a presumption or inference that you have not
met the applicable standard of conduct.

(c)    To the extent that the Company maintains officers’ and directors’
liability insurance, you will be covered under such policy subject to the
exclusions and limitations set forth therein. To the extent that the Company or
any of its affiliates maintain “tail” officers’ and directors’ liability
insurance pursuant to the terms of the Merger Agreement, you will be covered
under such policy subject to the exclusions and limitations set forth therein.

(d)    The provisions of this paragraph 19 shall survive the expiration or
termination of your employment and/or this Agreement.

20.    Representations of the Company. Effective as of the execution of this
Agreement and as of the Effective Date, CBS hereby represents and warrants to
you that (i) this Agreement has been duly authorized and executed by the
Company, (ii) this Agreement is a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, and
(iii) each of the CBS Corporation Senior Executive Retention Plan and the CBS
Retention Plan Letter has taken effect as of August 13, 2019, shall remain in
effect for its respective term (as provided therein) and is a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms.

21.    Clawback Policy. Any compensation provided to you, whether under this
Agreement or otherwise, with regard to your employment with the Company and/or
its subsidiaries, as applicable, shall be subject to the applicable provisions
of any clawback policy



--------------------------------------------------------------------------------

Richard M. Jones

as of November 19, 2019

Page 21

 

implemented by the Company from time to time, including any policy implemented
pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act and
any rules or regulations promulgated thereunder.

22.    Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, and all of the counterparts shall constitute one fully
executed agreement. The signature of any party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart.

[signature page to follow]



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement to the undersigned for execution on
behalf of the Company; after this Agreement has been executed by the Company and
a fully-executed copy returned to you, it shall constitute a binding agreement
between us.

 

Very truly yours, CBS CORPORATION By:  

/s/ Stephen D. Mirante

Name:   Stephen D. Mirante Title:   Executive Vice President,   Chief
Administrative Officer

 

ACCEPTED AND AGREED:

/s/ Richard M. Jones

Richard M. Jones

Dated: 11/19/2019                                                   



--------------------------------------------------------------------------------

EXHIBIT A

Form of General Release

GENERAL RELEASE

WHEREAS, Richard M. Jones (hereinafter referred to as the “Executive”) and CBS
Corporation (hereinafter referred to as “Employer”) are parties to an Employment
Agreement, dated as of November 19, 2019 (the “Employment Agreement”), which
provided for Executive’s employment with Employer on the terms and conditions
specified therein; and

WHEREAS, pursuant to paragraph 7(j) of the Employment Agreement, Executive has
agreed to execute a General Release of the type and nature set forth herein as a
condition to his entitlement to certain payments and benefits upon his
termination of employment with Employer; and

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received by Executive in accordance with the terms of the Employment Agreement,
it is agreed as follows:

1.    Excluding enforcement of the covenants, promises and/or rights reserved
herein (including but not limited to those contained in paragraph 4), (a)
Executive hereby irrevocably and unconditionally waives, releases, settles
(gives up), acquits and forever discharges Employer and each of Employer’s
owners, stockholders, predecessors, successors, assigns, directors, officers,
employees, divisions, subsidiaries, affiliates (and directors, officers and
employees of such companies, divisions, subsidiaries and affiliates) and all
persons acting by, through, under or in concert with any of them (collectively,
the “Releasees”), or any of them, from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, suspected or unsuspected, including, but not
limited to, any claims for salary, salary increases, alleged promotions,
expanded job responsibilities, constructive discharge, misrepresentation,
bonuses, equity awards of any kind, severance payments, unvested retirement
benefits, vacation entitlements, benefits, moving expenses, business expenses,
attorneys’ fees, any claims which he may have under any contract or policy
(whether such contract or policy is written or oral, express or implied), rights
arising out of alleged violations of any covenant of good faith and fair dealing
(express or implied), any tort, any legal restrictions on Employer’s right to
terminate employees, and any claims which he may have based upon any Federal,
state or other governmental statute, regulation or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Federal
Age Discrimination In Employment Act of 1967, as amended (“ADEA”), the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the American with
Disabilities Act, as amended (“ADA”), the Civil Rights Act of 1991, as amended,
the Rehabilitation Act of 1973, as amended, the Older Workers Benefit Protection
Act, as amended (“OWBPA”), the Worker Adjustment Retraining and Notification
Act, as amended (“WARN”), the Fair Labor Standards Act, as amended (“FLSA”), the
Occupational Safety and Health Act of 1970 (“OSHA”), the Family and Medical
Leave Act of



--------------------------------------------------------------------------------

1993, as amended (“FMLA”), the New York State Human Rights Law, as amended, the
New York Labor Act, as amended, the New York Equal Pay Law, as amended, the New
York Civil Rights Law, as amended, the New York Rights of Persons With
Disabilities Law, as amended, and the New York Equal Rights Law, as amended, the
Sarbanes-Oxley Act of 2002, as amended (“SOX”), and Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), that Executive now has, or
has ever had, or ever shall have, against each or any of the Releasees, by
reason of any and all acts, omissions, events, circumstances or facts existing
or occurring up through the date of Executive’s execution hereof that directly
or indirectly arise out of, relate to, or are connected with, Executive’s
services to, or employment by Employer (any of the foregoing being a “Claim” or,
collectively, the “Claims”); provided, that the foregoing shall not preclude
Executive from exercising any legally protected whistleblower rights (including
under Rule 21F under the Exchange Act) or rights concerning the defense of trade
secrets; and (b) Executive will not now, or in the future, accept any recovery
(including monetary damages or any form of personal relief) in any forum, nor
will he pursue or institute any Claim against any of the Releasees.

2.    Employer hereby irrevocably and unconditionally waives, releases, settles
(gives up), acquits and forever discharges the Executive and each of his
respective heirs, executors, administrators, representatives, agents, successors
and assigns (“Executive Parties”), or any of them, from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
that Employer and each of its affiliates now has, or has ever had, or ever shall
have, against Executive Parties, by reason of any and all acts, omissions,
events, circumstances or facts existing or occurring through the date of
Employer execution of this release that directly or indirectly arise out of,
relate to, or are connected with, the Executive’s services to, or employment by
Employer or any of its affiliates; provided, however, that this General Release
shall not apply to any of the continuing obligations of Executive under the
Employment Agreement, or under any agreements, plans, contracts, documents or
programs described or referenced in the Employment Agreement; and provided,
further, that this General Release shall not apply to any rights Employer may
have to obtain contribution or indemnity against Executive pursuant to contract
or otherwise.

3.    In addition, if applicable Executive expressly waives and relinquishes all
rights and benefits afforded by California Civil Code Section 1542 and does so
understanding and acknowledging the significance of such specific waiver of
Section 1542. Section 1542 states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees,
Executive expressly acknowledges that this



--------------------------------------------------------------------------------

Agreement is intended to include in its effect, without limitation, all Claims
that Executive does not know or suspect to exist in Executive’s favor at the
time of execution hereof, and that this Agreement contemplates the
extinguishment of any such Claim or Claims.

4.    Notwithstanding the foregoing, neither the Employer nor the Executive has
waived and/or relinquished any rights he may have to file any Claim that cannot
be waived and/or relinquished pursuant to applicable laws, including, in the
case of Executive, the right to file a charge or participate in any
investigation with the Equal Employment Opportunity Commission or any other
governmental or administrative agency that is responsible for enforcing a law on
behalf of the government. Executive also acknowledges and understands that
because Executive is waiving and releasing all claims for monetary damages and
any other form of personal relief per paragraph 1, Executive may only seek and
receive non-personal forms of relief through any such claim. Moreover, this
General Release shall not apply to (a) any of the continuing obligations of
Employer or any other Releasee under the Employment Agreement, or under any
agreements, plans, contracts, documents or programs described or referenced in
the Employment Agreement or any other written agreement entered into between
Executive and Employer, (b) any rights Executive may have to obtain contribution
or indemnity against Employer or any other Releasee pursuant to contract,
Employer’s certificate of incorporation and by-laws, Agreement and Plan of
Merger dated as of August 13, 2019, by and between CBS Corporation and Viacom
Inc., or otherwise, (c) any rights Executive may have to enforce the terms of
this General Release or the Employment Agreement, (d) any claims for accrued,
vested benefits under any employee benefit or pension plan of Employer or its
affiliates subject to the terms and conditions of such plan or pursuant to
applicable law, (e) any rights of Executive in connection with his interest as a
stockholder or optionholder of Employer whether under agreements between
Executive and Employer or any of its affiliates or otherwise, and (f) any rights
of Executive under that certain CBS Corporation Senior Executive Retention Plan.

5.    Executive understands that he has been given a period of twenty-one
(21) days to review and consider this General Release before signing it pursuant
to the ADEA. Executive further understands that he may use as much of this
21–day period as Executive wishes prior to signing.

6.    Executive acknowledges and represents that he understands that he may
revoke the General Release set forth in paragraph 1, including, the waiver of
his rights under the Age Discrimination in Employment Act of 1967, as amended,
effectuated in this General Release, within seven (7) days of signing this
General Release. Revocation can be made by delivering a written notice of
revocation to the General Counsel, CBS Corporation, 51 West 52nd Street, New
York, New York 10019. For this revocation to be effective, written notice must
be received by the General Counsel no later than the close of business on the
seventh day after Executive signs this General Release. If Executive revokes the
General Release set forth in paragraphs 1 and 3, Employer shall have no
obligations to Executive under paragraphs 7(b)(ii), 7(d)(ii), 7(g)(ii) or
7(g)(iii) of the Employment Agreement, except to the extent specifically
provided for therein.

7.    Executive and Employer respectively represent and acknowledge that in
executing this General Release neither of them is relying upon, and has not
relied upon, any representation or statement not set forth herein made by any of
the agents, representatives or



--------------------------------------------------------------------------------

attorneys of the Releasees with regard to the subject matter, basis or effect of
this General Release or otherwise.

8.    This General Release shall not in any way be construed as an admission by
any of the Releasees that any Releasee has acted wrongfully or that Executive
has any rights whatsoever against any of the Releasees except as specifically
set forth herein, and each of the Releasees specifically disclaims any liability
to any party for any wrongful acts.

9.    It is the desire and intent of the parties hereto that the provisions of
this General Release be enforced to the fullest extent permissible under law.
Should there be any conflict between any provision hereof and any present or
future law, such law shall prevail, but the provisions affected thereby shall be
curtailed and limited only to the extent necessary to bring them within the
requirements of law, and the remaining provisions of this General Release shall
remain in full force and effect and be fully valid and enforceable.

10.    Executive represents and agrees (a) that Executive has, to the extent he
desires, discussed all aspects of this General Release with his attorney,
(b) that Executive has carefully read and fully understands all of the
provisions of this General Release, and (c) that Executive is voluntarily
executing this General Release.

11.    This General Release shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to the conflicts
of laws principles thereof or to those of any other jurisdiction which, in
either case, could cause the application of the laws of any jurisdiction other
than the State of New York. This General Release is binding on the successors
and assigns of the parties hereto; fully supersedes any and all prior agreements
or understandings between the parties hereto pertaining to the subject matter
hereof; and may not be changed except by explicit written agreement to that
effect subscribed by the parties hereto.

PLEASE READ CAREFULLY. THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

This General Release is executed by the Executive and Employer as of the
             day of                      , 20    .

 

 

Richard M. Jones

CBS CORPORATION

By:  

 

Name:   Title:  